DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea. The Examiner disagrees. The claims are plainly directed to organizing human activity. Namely, sales activities or behaviors; business relations). A user in Applicant’s system enters itinerary information with the expectation of booking transport. Applicant’s system then auto books the transportation desired by the user. This plainly relates to a method of organizing human activity as indicated in the most recent office action. 
Applicant further argues that a user in the Tai system does not input itinerary information. The Examiner disagrees. Tai plainly teaches, “ [42]… The user can drag an itinerary information into the plurality of fields 230, wherein the itinerary information includes a tourist information and/or a commercial information. [104]… The itinerary planning module 1111, 1121 includes a plurality of input units to let the user to edit the itinerary, wherein the itinerary planning module 1111, 1121 further includes a schedule planning module to allow the user to plan their journey,”. 
Applicant further argues that the cited references do not teach the newly added feature of automatically executed a transport reservation based on a user’s schedule. The Examiner disagrees. Mashinsky describes a transport system automatically arranging transportation for a user based on given information (see rejection below) Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite acquiring, extracting, communicating, inputting, extracting, reserving limitations, which falls into the abstract idea groupings of ( (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations acquiring, extracting, communicating, inputting, extracting, reserving under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, apparatus, server, server storage unit, varied units and medium, nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, apparatus, server, server storage unit, varied units and medium. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (apparatus, server, server storage unit, varied units and -transitory computer readable medium)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-3 further recite a route search unit which is not considered significantly more and therefore, does nothing to remedy the deficiencies. Accordingly the claims 1-5 are not patent eligible.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tai U.S. Pre-Grant Publication No. 2013/0268195 A1 in further view of Mashinsky et al 2006/0059023 A1 in further view of Onishi U.S. Pre-Grant Publication No. 2006/0241857 A1
As per Claims 1 and 4-5, Tai teaches an information processing apparatus into which a user inputs, as an activity schedule, a time range, a location (see para. 42 and fig. 2), and a transport to travel to the location (see para. 49); and
a server that connected to the information processing apparatus and is configured to  communicate with the information processing apparatus via a network,
wherein the server comprises: (see para. 116):
a processor configured to acquire a plurality of activity schedules from the information processing apparatus and
a server configured to store the plurality of activity schedules as schedule information in association with the user (see para. 112 and fig. 14);
wherein the processor is further configured to:
extract, from the schedule information, a first location and a transport included in a first activity schedule (see para. 66-67): and
extract, from the schedule
information, a second location and an end time of the time range included in a second
activity schedule that takes place immediately prior to the first activity schedule, as a place of departure and a time of departure to travel to the first location (see para. 66-67 and 72, the Examiner is interpreting the Sansia Qingshu Temple as a second location and Donshui Old St. as a first location. 
Tai does not explicitly teach the limitation taught by Mashinsky
upon acquiring the schedule of the user, automatically reserve the transport with an administrator of the transport, based on the schedule, by outputting information (see para. 28 and 40-41). It would have been prima facie obvious to on of ordinary skill in the art at the time the invention was file to modify the system of Tai to include the teachings of Mashinsky to coordinate travel for a user target to a desired destination. 
Tai further teaches generate a map showing the first route and cause the information processing apparatus to display the map (see fig. 5 and para. 49).
Tai does not explicitly teach the limitation taught by Onishi 
search for a first route from the place of departure to a boarding position of the transport acquired from the administrator (see para. 20-21). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Tai and Mashinsky to include the teachings of Onishi to determine an optimal route for multi-modal travel as suggested by the cited portion of Onishi.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tai U.S. Pre-Grant Publication No. 2013/0268195 A1 in further view of Mashinsky et al 2006/0059023 A1 
As per Claim 3, Tai in view of Mashinsky in further view of Onishi teach the system of claim 2 as described above. Tai further teaches search for a second route from the boarding position to the destination, and calculate an estimated time of arrival at the destination (see fig. 5 and para. 49): and
cause the information processing apparatus to display at least one of the estimated time of arrival, a name of the
administrator of the transport, and a transportation fee (see fig. 5 and para. 49).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628